DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-29, filed on 12/24/2019, are pending in this office action.


Information Disclosure Statement
4.	Initialed and dated copy of Applicant's IDS form 1449, filed 2/18/2020, 6/4/2020, and 3/9/2021, are attached to the instant Office action.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

6.	Claim(s) 1-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pal et al. (US Publication 2019/0147086 A1)
	As per claim 1, Pal teaches A method, comprising: (see Abstract)
receiving, by a query processing server from a client, a unified query; (paragraph 0096, 0099, 0116, a query is received to be processed by a query system for data stored in distributed nodes, the query being made for data stored in different data sources and interpreted as a unified query)
extracting, from the unified query, an endpoint query for a first data source on a first server and an endpoint query for a second data source on a second server; (paragraph 0097, 0127, 0130, 0269, a query is analyzed to identify fields associated with events extracted from distributed nodes and different sources)
forwarding, to the first server, the extracted endpoint query for the first data source; (paragraph 0265, 0269, 0270, the query is analyzed to identify sources of data to generate results based on an indexer)
receiving, from the first server, a response to the forwarded endpoint query for the first data source; (paragraph 0265, 0269, 0432, partial results from part of the query are received, partial results interpreted as response)
extracting, from the response to the endpoint query for the first data source, one or more parameters; (paragraph 0129, 0265, 0270, values from fields specified in queries and subqueries are extracted from distributed data sources)
updating, by a processor, the endpoint query for the second data source so as to include the extracted one or more parameters; (paragraph 0949, 1092, 1094, a 
forwarding, to the second server, the updated endpoint query for the second data source; (paragraph 0958, 0960, 1019, 1024, the transformed subquery is executed by a node specified by query coordinator)
receiving, from the second server, a response to the forwarded endpoint query for the second data source; (paragraphs 0175, 0182, 1024, 1097, results from executed subqueries are received)
generating, based on the receive responses, a result for the received unified query; (paragraph 0362, 0365, 0846, results are combined into a single result set for the query)
and conveying the generated result to the client. (paragraphs 0253, 0314, results are displayed in search results page)
As per claim 2, Pal teaches each given endpoint query to a given data source on a given server comprises a call to an application programming interface (API) for an application executing on the given server or a data query for data stored on the given server. (paragraph 0399, API for performance metrics, paragraph 0439, APIs for data structure, paragraph 0826, dataset APIs) 
As per claim 3, Pal teaches the API comprises a public API or a private API. (paragraph 0388, 0393, enterprise security applications) 
As per claim 4, Pal teaches forwarding the call to a given API for an application executing on the given server comprises transmitting, to an API hub in communication with the given server, a request to transmit the given call to the given server, and 
As per claim 5, Pal teaches the stored data is selected from a list consisting of a database, a file and cached data. (paragraph 0264, list of indexers, paragraph 0299, 0305, events list)
As per claim 6, Pal teaches wherein a given endpoint query to a given database is for a table in the given database, and wherein the given call comprises a source and a format for the table. (paragraph 0124, 0327, extracted fields associated with tables)
As per claim 7, Pal teaches the endpoint query to the second data source comprises at least one of the parameters, and wherein the unified query comprises the call to the second data source as a given parameter for the call to the second data source. (paragraph 0305, 0690, extracted fields based on rules)
As per claim 8, Pal teaches the unified query comprises at least one node and an additional parameter specifying a given node as an optional node, and comprising detecting that there is no data for the optional node, and returning a null value for the optional node. (paragraph 0171, 0326, optional processes, paragraph 0649, not in cache)
As per claim 9, Pal teaches the result comprises one or more nodes, wherein the unified query comprises an alias for a given node, and comprising updating the node in the response with the alias. (paragraph 0344, 0432, result indicating worker node)
As per claim 10, Pal teaches the response from the forwarded call to the first data source comprises data having a first format, wherein extracting at least one or more of the parameters comprises converting the data to a second format, and wherein the updated call to the second data source comprises the converted data. (paragraph 0124, predefined format, paragraph 0186, native format, paragraph 0285, different data format)
As per claim 11, Pal teaches the unified query comprises a first unified query, and comprising storing the result to a cache, receiving a second unified query identical to the first unified query, and responding to the second unified query with the cached result. (paragraph 0549, 0649, 0650, cache)
As per claim 12, Pal teaches the unified query comprises a conditional value. (paragraph 0276, query conditions)
As per claim 13, Pal teaches the results from the unified calls comprise multiple data elements, and wherein the unified query specifies one or more of data elements for exclusion, and comprising removing the specified one or more data elements from the result. (paragraph 0231, 0239, filter conditions for exclusion)
As per claim 14, Pal teaches storing, to a memory, a set of query identifies and a set of corresponding stored unified queries wherein receiving the unified query comprises receiving an identifier, and identifying, in the memory, a given query identifier matching the received identifier, wherein the received unified query comprises the stored unified query corresponding to the identified query identifier. (paragraph 0730, 0731, 0777, identifiers for query acceleration)

As per claim 15, Pal teaches A query processing server, comprising: (see Abstract)
a memory; (Figure 62 reference 76)
and at least one processor configured: (Figure 62 reference 74)
to receive, from a client, a unified query, (paragraph 0096, 0099, 0116, a query is received to be processed by a query system for data stored in distributed nodes, the query being made for data stored in different data sources and interpreted as a unified query)
to extract, from the unified query, an endpoint query for a first data source on a first server and an endpoint query for a second data source on a second server, (paragraph 0097, 0127, 0130, 0269, a query is analyzed to identify fields associated with events extracted from distributed nodes and different sources)
to forward, to the first server, the extracted endpoint query for the first data source, (paragraph 0265, 0269, 0270, the query is analyzed to identify sources of data to generate results based on an indexer)
to receive, from the first server, a response to the forwarded endpoint query for the first data source; (paragraph 0265, 0269, 0432, partial results from part of the query are received, partial results interpreted as response)
to extract, from the response to the endpoint query for the first data source, one or more parameters, (paragraph 0129, 0265, 0270, values from fields specified in queries and subqueries are extracted from distributed data sources)
to update the endpoint query for the second data source so as to include the extracted one or more parameters, (paragraph 0949, 1092, 1094, a translated subquery 
to forward, to the second server, the updated endpoint query for the second data source, (paragraph 0958, 0960, 1019, 1024, the transformed subquery is executed by a node specified by query coordinator)
to receive, from the second server, a response to the forwarded endpoint query for the second data source, (paragraphs 0175, 0182, 1024, 1097, results from executed subqueries are received)
to generate, based on the receive responses, a result for the received unified query, (paragraph 0362, 0365, 0846, results are combined into a single result set for the query)
and to convey the generated result to the client. (paragraphs 0253, 0314, results are displayed in search results page)
As per claim 16, Pal teaches each given endpoint query to a given data source on a given server comprises a call to an application programming interface (API) for an application executing on the given server or a data query for data stored on the given server. (paragraph 0399, API for performance metrics, paragraph 0439, APIs for data structure, paragraph 0826, dataset APIs)
As per claim 17, Pal teaches the API comprises a public API or a private API. (paragraph 0388, 0393, enterprise security applications) 
As per claim 18, Pal teaches a given processor is configured to forward the call to a given API for an application executing on the given server by transmitting, to an API hub in communication with the given server, a request to transmit the given call to the 
As per claim 19, Pal teaches the stored data is selected from a list consisting of a database, a file and cached data. (paragraph 0264, list of indexers, paragraph 0299, 0305, events list)
As per claim 20, Pal teaches a given endpoint query to a given database is for a table in the given database, and wherein the given call comprises a source and a format for the table. (paragraph 0124, 0327, extracted fields associated with tables)
As per claim 21, Pal teaches the endpoint query to the second data source comprises at least one of the parameters, and wherein the unified query comprises the call to the second data source as a given parameter for the call to the second data source. (paragraph 0305, 0690, extracted fields based on rules)
As per claim 22, Pal teaches the unified query comprises at least one node and an additional parameter specifying a given node as an optional node, and wherein a given processor is further configured to detecting that there is no data for the optional node, and returning a null value for the optional node. (paragraph 0171, 0326, optional processes, paragraph 0649, not in cache)
As per claim 23, Pal teaches the result comprises one or more nodes, wherein the unified query comprises an alias for a given node, and wherein a given processor is further configured to update the node in the response with the alias. (paragraph 0344, 0432, result indicating worker node)
As per claim 24, Pal teaches the response from the forwarded call to the first data source comprises data having a first format, wherein a given processor is configured to extract at least one or more of the parameters by converting the data to a second format, and wherein the updated call to the second data source comprises the converted data. (paragraph 0124, predefined format, paragraph 0186, native format, paragraph 0285, different data format)
As per claim 25, Pal teaches the unified query comprises a first unified query, and wherein a given processor is further configured to store the result to a cache, to receive a second unified query identical to the first unified query, and to respond to the second unified query with the cached result. (paragraph 0549, 0649, 0650, cache)
As per claim 26, Pal teaches the unified query comprises a conditional value. (paragraph 0276, query conditions)
As per claim 27, Pal teaches the results from the unified calls comprise multiple data elements, and wherein the unified query specifies one or more of data elements for exclusion, and comprising removing the specified one or more data elements from the result. (paragraph 0231, 0239, filter conditions for exclusion)
As per claim 28, Pal teaches the memory is configured to store a set of query identifies and a set of corresponding stored unified queries, and wherein a given processor is configured to receive the unified query by receiving an identifier, and identifying, in the memory, a given query identifier matching the received identifier, wherein the received unified query comprises the stored unified query corresponding to the identified query identifier. (paragraph 0730, 0731, 0777, identifiers for query acceleration)

As per claim 29, Pal teaches A computer software product for ranking a set of application programming interfaces (APIs) for a plurality of software applications executing on respective servers, the product comprising a non-transitory computer-readable medium, in which program instructions are stored, which instructions, when read by a computer, cause the computer: (see Abstract)
to receive, from a client, a unified query; (paragraph 0096, 0099, 0116, a query is received to be processed by a query system for data stored in distributed nodes, the query being made for data stored in different data sources and interpreted as a unified query)
to extract, from the unified query, an endpoint query for a first data source on a first server and an endpoint query for a second data source on a second server; (paragraph 0097, 0127, 0130, 0269, a query is analyzed to identify fields associated with events extracted from distributed nodes and different sources)
to forward, to the first server, the extracted endpoint query for the first data source; (paragraph 0265, 0269, 0270, the query is analyzed to identify sources of data to generate results based on an indexer)
to receive, from the first server, a response to the forwarded endpoint query for the first data source; (paragraph 0265, 0269, 0432, partial results from part of the query are received, partial results interpreted as response)
to extract, from the response to the endpoint query for the first data source, one or more parameters; (paragraph 0129, 0265, 0270, values from fields specified in queries and subqueries are extracted from distributed data sources)

to forward, to the second server, the updated query for the second data source; (paragraph 0958, 0960, 1019, 1024, the transformed subquery is executed by a node specified by query coordinator)
to receive, from the second server, a response to the forwarded endpoint query for the second data source; (paragraphs 0175, 0182, 1024, 1097, results from executed subqueries are received)
to generate, based on the receive responses, a result for the received unified query;  (paragraph 0362, 0365, 0846, results are combined into a single result set for the query)
and to convey the generated result to the client. (paragraphs 0253, 0314, results are displayed in search results page)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lang (US Publication 2017/0083588 A1)
Braines (US Patent 8,489,631 B2)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168